DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more frequency shift units configured to apply in claim 1; one or more downstream processing stages configured to process in claim 1; and the apparatus is configured to perform in claims 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 12-13, and  16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248.
Re Claim 1, Fox discloses Apparatus for receiving radio frequency (RF) signals (see FIG. 6 and ¶ [0072] and [0074]) from first and second antenna panels configured to provide respective first and second received signals with associated first and second frequency spectra (see FIG. 4, ¶ [0019], [0072] and [0074], wherein the first antenna panel provide a first received signal from a first band and the second antenna panel provide a second received signal from a second band), wherein the apparatus comprises:
One or more frequency shift units configured to apply a frequency shift to at least first and second of the received signals to form first and second adjacent signals having adjacent frequency spectra (see ¶ [0081-0082] and [0102], wherein the first received signal is shifted to a first intermediate frequency and the second received signal is shifted to a second intermediate frequency, and the two intermediate frequencies occupy adjacent sub-bands within the bandwidth);
a combiner configured to combine the first and second adjacent signals to form a single combined signal having an aggregated bandwidth (see FIG. 6 and ¶ [0077], wherein combiner 650 combines the first and second adjacent signals to form a single combined signal); and 
one or more downstream processing stages configured to process the single combined signal (see FIG. 7 and ¶ [0077], wherein the ADC 710 and digital processing unit 715 configured to process the single combined signal), wherein the one or more downstream processing stages are configured to handle the aggregated bandwidth of the single combined signal (see FIG. 7 and ¶ [0078-0079], wherein the ADC 710 configured to handle the aggregated bandwidth of the single combined signal).
However Fox does not explicitly disclose center frequencies of at least two adjacent frequency spectra comprise a predetermined frequency distance from each other. Sung teaches center frequencies of at least two adjacent frequency spectra comprise a predetermined frequency distance from each other (see FIG. 3 and ¶ [0049-0051]). Sung further discloses avoiding secondary non-linear signal distortion component (see ¶ [0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Fox, and to include center frequencies of at least two adjacent frequency spectra comprise a predetermined frequency distance from each other, as taught by Sung for the purpose of avoiding secondary non-linear signal distortion component, as discussed by Sung (see ¶ [0048]).

Claim 12 is rejected on the same ground as for claim 1 because of similar scope.

Re claims 2 and 13, Fox discloses wherein the one or more frequency shift units are configured to apply the frequency shift such that the adjacent frequency spectra do not overlap (see FIG. 8B and ¶ [0083]).

Re claim 8, Fox discloses wherein the one or more downstream processing stages are configured to separate the adjacent frequency spectra by filtering (see FIG. 7 and 8C and ¶ [0079] and [0086-0090]).

Re claims 15 and 18, Fox discloses the apparatus further comprises the first and second antenna panels (see FIG. 5).
	Re claims 16 and 19, For discloses receiving one or more additional RF signals from one or more additional antenna panels, wherein: the frequency shift is applied to generate three or more adjacent signals having three or more adjacent frequency spectra; the three or more adjacent signals are combined into the single combined signal having the aggregated bandwidth; and the single combined signal is processed at the one or more downstream processing stages, wherein the one or more downstream processing stages are configured to handle the aggregated bandwidth of the single combined signal (see FIG. 5-7 and ¶ [0069-0076]).

Re claims 17 and 20, Fox discloses wherein total bandwidth of the first and second frequency spectra of the first and second received signals is greater than the aggregated bandwidth of the single combined signal (see FIG. 8C-D).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248 as applied to claim 1 above, and further in view of Ancora et al. US 2013/0196609.
Consider claim 3, Fox in view of Sung discloses every claimed limitation in claim 1.
However Fox in view of Sung does not explicitly disclose wherein each frequency shift unit is a coordinate rotation digital computer. Ancora teaches wherein each frequency shift unit is a coordinate rotation digital computer (see FIG. 12 and ¶ [0207], wherein the CORDIC mixer 400 and 320 perform frequency shifting the received signal). Ancora further discloses providing mitigation technique to limit the effects of the interference and spurs created by circuits located in the same integrated circuits (see ¶ [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Fox in view of Sung, and to include wherein each frequency shift unit is a coordinate rotation digital computer, as taught by Ancora for the purpose of providing mitigation technique to limit the effects of the interference and spurs created by circuits located in the same integrated circuits, as discussed by ANCORA (see ¶ [0032).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248 in view of Ancora et al. US 2013/0196609 as applied to claim1 above, and further in view of Jang et al. US 2020/0389173.
Consider claim 4, Fox in view of Sung in view of Ancroa discloses every claimed limitation in claim 1.
However Fox in view of Sung in view of Ancroa does not explicitly disclose first and second RF front 20ends respectively associated with first and second antenna panels, wherein the one or more frequency shift units are arranged in first and second RF front ends. Jang teaches first and second RF front 20ends respectively associated with first and second antenna panels (see FIG. 1 and 14, wherein the front end module are associated with a respective one of the at least two antenna panels), wherein the one or more frequency shift units are arranged in first and second RF front ends (see FIG. 13). Jang further discloses detecting a phase difference between oscillation signals and devices (see ¶ [0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Fox in view of Sung in view of Ancroa, and to include first and second RF front 20ends respectively associated with first and second antenna panels, wherein the one or more frequency shift units are arranged in first and second RF front ends, as taught by Jang for the purpose of detecting a phase difference between oscillation signals and devices, as discussed by Jang (see ¶ [0002]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248 in view of Ancora et al. US 2013/0196609 as applied to claim 1 above, and further in view of Noest et al. US 2014/01433528.
Consider claim 5, Fox in view of Sung in view of Ancora discloses every claimed limitation in claim 1.
However Fox in view of Sung in view of Ancora does not explicitly disclose wherein the one or more downstream processing stages comprises a transceiver stage 25comprico comprising the one or more frequency shift units. Noest teaches wherein the one or more downstream processing stages comprises a transceiver stage 25comprico comprising the one or more frequency shift units (see FIG. 2, wherein the transceiver stage i.e. the bottom receiver chain, for processing the received signals, and wherein the CORDIC is arranged in the transceiver stage, wherein each receiver chain comprises one CORDIC). Noest further discloses measuring phase shift with enhanced accuracy by accounting for delay differences along paths (see ¶ [0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Fox in view of Sung in view of Ancora, and to include wherein the one or more downstream processing stages comprises a transceiver stage 25comprico comprising the one or more frequency shift units, as taught by Noest for the purpose of measuring phase shift with enhanced accuracy by accounting for delay differences along paths, as discussed by Noest (see ¶ [0029]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248 in view of Ancora et al. US 2013/0196609 as applied to claim 1 above, and further in view of Kanumalli et al. US 2018/0159585.
Consider claim 6, Fox in view of Sung in view of Ancora discloses every claimed limitation in claim 1.
However Fox in view of Sung in view of Ancora does not explicitly disclose wherein the one or more frequency shift units are arranged between the one or more downstream processing stage and the RF front ends of the apparatus. Kanumalli teaches wherein the one or more frequency shift units are arranged between the one or more downstream processing stage and the RF front ends of the apparatus (see FIG. 2, wherein the CORDIC within polar coordinate provider 291 is arranged between the one or more downstream processing stage i.e. combination of antenna 297, duplexer 298, power amplifier 295, phase modulator 293, and A/D converter 292, and the RF front end 296). Kanumalli further discloses improving distortion components within a baseband receive signal (see ¶ [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Fox in view of Sung in view of Ancora, and to include wherein the one or more frequency shift units are arranged between the one or more downstream processing stage and the RF front ends of the apparatus, as taught by Kanumalli for the purpose of improving distortion components within a baseband receive signal, as discussed by Kanumalli (see ¶ [0006]).

Claims 9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2018/0252807 in view of Sung US 2018/0152248 in view of Ancora et al. US 2013/0196609 as applied to claim 1 above, and further in view of Wang et al. US 2020/0107327.
Consider claim 9, Fox in view of Sung in view of Ancora discloses every claimed limitation in claim 1.
However Fox in view of Sung in view of Ancora does not explicitly disclose wherein the one or more downstream processing stages are configured to at least temporarily process the single combined signal in a common signal processing. Wang teaches wherein the one or more downstream processing stages are configured to at least temporarily process the single combined signal in a common signal processing (see ¶ [0140-0141]). Wang further discloses mitigating the noise and/or impact of noise for wireless communication system (see ¶ [0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Fox in view of Sung in view of Ancora, and to include wherein the one or more downstream processing stages are configured to at least temporarily process the single combined signal in a common signal processing, as taught by Wang for the purpose of mitigating the noise and/or impact of noise for wireless communication system, as discussed by Wang (see ¶ [0007]).

Consider claim 10, Wang discloses wherein the apparatus is configured to perform at least 15one of: configuring the first and second antenna panels for simultaneous operation (see ¶ [0140]).

	Consider claim 11, Wang discloses wherein the apparatus is configured to at least temporarily perform at least one of the following elements using the first and second antenna panels in 25parallel: initial beam acquisition (see ¶ [0230]).’

Claim 14 is rejected on the same ground as for claim 11 because of similar scope.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633